Citation Nr: 0844581	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-11 121 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2002.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction rests with St. Louis.  


FINDING OF FACT

Residuals of left hip injury with calcified phleboliths is 
attributable to service.


CONCLUSION OF LAW

Residuals of left hip injury with calcified phleboliths was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

				Legal Criteria and Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

The veteran seeks service connection for a left hip 
disability.  Service medical records show that the veteran 
sustained a left ankle sprain in early 1998.  In May 1998, 
she reported recurring left hip pain and a provisional 
diagnosis of left hip pain was made.  On evaluation in May 
1998, the veteran reported a history of left hip pain of one 
week's duration secondary to running, with increased pain 
while marching.  Objectively, there was no edema, full range 
of motion, and no popping or deformity.  The assessment was 
musculoskeletal strain.  She was given Naprosyn and a 14 day 
profile.  On follow-up examination 2 weeks later, it was 
noted that x-ray study was normal.  The assessment was return 
to duty and follow-up.  On further follow-up a couple days 
later, the veteran reported that the pain had not decreased.  
The assessment was left hip strain recovering.  In June 1998, 
the veteran presented with continued symptoms of left hip 
pain.  The assessment was symptoms of hip strain, receiving 
ultrasound and instructed in gentle stretches.  A physical 
profile dated in June 1998 reflects left hip injury secondary 
to overuse.

The veteran was afforded a VA compensation and pension 
examination in March 2007.  During the examination, left hip 
arthralgia was diagnosed.  The VA examiner opined that the 
veteran's left hip symptoms are less likely as not (less than 
50/50 probability) caused by or a result of service-connected 
condition.  The examiner noted that there is no evidence of 
etiology to associate symptoms to service connected hip 
condition as reported by x-ray results and that most likely 
the left hip symptoms are related to few calcified pheboliths 
demonstrated in the right and left pelvis.  

The Board finds that service connection for a left hip 
disability is warranted.  In this regard, the Board notes 
that the veteran separated from service in January 2002 and 
within the same month filed a claim for a left hip 
disability.  The record shows that the veteran complained of 
left hip pain in service and her complaints continued post 
service.  In light of the service medical records, post 
service medical records and the veteran's assertions of 
continuity, the Board finds that it is more likely than not 
that the veteran's current disability is due to the in-
service manifestations.  

The Board recognizes that the March 2007 VA examiner opined 
that the veteran's left hip symptoms are less likely as not 
(less than 50/50 probability) caused by or a result of 
service-connected condition.  However, at the same time, the 
VA examiner did not to rule out that the veteran's left hip 
disability is directly attributable to service.  In essence, 
non-evidence does not refute positive evidence.  Furthermore, 
this examiner clearly attributed the left hip complaints 
arthralgia to the phleboliths.  (Whether phleboliths would 
ever be productive arthralgia is a matter that should have 
been clarified prior to returning the file to the Board.  
Here, the Board is not presented with a pain alone 
diagnosis.)  In light of the above, the Board must conclude 
that service connection for a left hip disability is 
warranted, and that, on this basis, her claim is granted.  


					ORDER 

Service connection for residuals of left hip injury with 
calcified phleboliths is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


